UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 97-6905



QUINCY CORBETT, JR.,

                                                Petitioner - Appellant,

          versus


M. L. POLK,

                                                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-97-443-5-HC-BO)


Submitted:    August 13, 1998                 Decided:   August 28, 1998


Before WIDENER and WILKINS, Circuit Judges, and HALL, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Quincy Corbett, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from a district court order that concluded

his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

1998) was barred by the one-year limitations period of 28 U.S.C.A.

§ 2244(d)(1) (West Supp. 1998). Appellant’s conviction became final

in 1984 after Appellant did not note an appeal from his August 14,

1984 conviction. He filed his habeas petition on June 3, 1997.

Appellant had until April 23, 1997 to file his § 2254 petition. See

Brown v. Angelone, ___ F.3d ___, 1998 WL 389030 (4th Cir. July 14,

1998) (Nos. 96-7173, 96-7208). Therefore, as the district court

correctly found, his petition was time barred. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court. Corbett v. Polk, No. CA-97-443-5-HC-

BO (E.D.N.C. June 13, 1997). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2